DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	In view of the arguments, the Examiner withdraws the previous rejections.  New rejections are set forth herein and a second non final is issued for clarity of the record. 
Claim Objections
Claims 1, 6 and 7 objected to because of the following informalities:  
Claim 1 should read: 
“1. (Currently Amended) An apparatus comprising: 
a handle (Item 10); and 
a sponge defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface; 
wherein the handle is elongated extending in a first direction and having a first side and a second side, wherein the first side of the handle is configured for holding, and the sponge is attached to the distal end of the second side of the handle through the first surface of the sponge, wherein the sponge is removably attached to the handle;
wherein the sponge comprises a channel extending in a second direction across the second surface of the sponge wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel configured so that a rim of a stemware fits in the channel such that the channel sidewalls simultaneously make contact with the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned, [[and]] 
wherein the second direction is perpendicular to the first direction.”
Claims 6 and 7 should read “wherein the handle is elongated extending in a first direction and having a first side and a second side, wherein the first side of the handle is configured for holding, and the sponge is attached to the distal end of the second side of the handle”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a rim of a stemware and only the portion of the stemware adjacent the rim fits in the channel such that the sidewalls simultaneously make contact with the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” It is unclear the metes and bounds of the claim since the stemware being cleaned is a variable.  Since it is not known what type of stemware is to be cleaned and stemware can change in width and height, the claim is determined to be indefinite.  For Examination purposes, as long as a channel is present, it is capable of cleaning a portion of the stemware. See mpep 2173.05(b)II for further details. Claim 7 is determined to be indefinite for similar reasons.-3-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanty (US 2017/0215577) in view of Laird (US 3,205,527).
Regarding claim 1 (Currently Amended) Jeanty discloses an apparatus comprising: 
a handle (Item 3); and 
a sponge (Item 2) defined by a first surface (figure 2 top of page), a second surface (Figure 2 bottom of page) opposite the first surface, and side walls extending from the first surface to the second surface (Figure 2 left and right side); 
wherein the handle is elongated extending in a first direction (Figure 2 vertical) and having a first side (near Item 20) and a second side (near Item 9), wherein the first side of the handle is configured for holding, and the sponge is attached to the distal end of the second side of the handle through the first surface of the sponge wherein the sponge is removably attached to the handle (Paragraph [0019]);
wherein the sponge comprises a channel (Figure 6 Item 2 is open to a channel at the bottom) extending in a second direction (figure 6 in/out of page) across the second surface of the sponge, configured so that a rim of a stemware fits in the channel such that the sidewalls simultaneously make contact with the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned, and 
wherein the second direction is perpendicular to the first direction.  
Jeanty fails to explicitly disclose wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel. (Paragraph [0023] discusses how different types of cleaning brushes to the handle for cleaning different types of bottles/glasses.)	Laird teaches a cleaning sponge wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel (Figure 2 Item 18).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the channel of Jeanty to include a channel with parallel walls as taught by Laird.  Such a  modification would elongate the existing channel of Jeanty.  Such a modification is viewed as a change in shape, which has been held to be within normal routine of one skilled in the art (MPEP 2144.04).  Such a modification would allow for the interior and exterior of a glass to be cleaned at the same time (Laird Column 1 Lines 69-71).  This would save time and effort of the user.
Regarding claim 3, (Previously Presented) Jeanty in view of Laird discloses the apparatus of claim 2 wherein the sponge includes a cylindrical opening on an opposite side of the sponge from the channel (Jeanty for Item 7); wherein the cylindrical opening extends into the sponge (Figure 7); wherein the cylindrical opening comprises a first part of a connector fixedly attached to the sponge inside the cylindrical opening and -2-wherein the distal end of the handle comprises a second part of the connector wherein the first part of the connector is configured to removably attached to the second part of the connector (Item 4 and 3 have a seperable connection as described in Paragraph [0023]).  
Regarding claim 4 (Original) Jeanty in view of Laird discloses the apparatus of claim 1 wherein the handle is configured to holding a cleaning solution and the apparatus is configured to dispense the solution from the handle to the sponge (Jeanty Item 11, Paragraph [0019]).  
Regarding claim 5, (Previously Presented) Jeanty in view of Laird discloses the method of using the apparatus of claim 4, the method comprising: 
positioning a rim of a stemware in the channel of the sponge; and 
cleaning the rim and the stemware adjacent to the rim including the inside and the outside of the stemware adjacent to the rim of the stemware by moving the channel of the sponge along the rim of the stemware such that the sponge is positioned on the inside and outside of the stemware adjacent to the rim (Jeanty Paragraph [0020] and Laird Column 1 Lines 25-51).  
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02
Regarding claim 6 (Currently Amended) Jeanty discloses an apparatus comprising: 
a handle (Item 3); and
 a sponge (Item 2) defined by a first surface (figure 2 top of page), a second surface (Figure 2 bottom of page) opposite the first surface, and side walls extending from the first surface to the second surface (Figure 2 left and right side); 
wherein the handle is elongated having a first side and a second side, wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle (Paragraph [0019]); and 
(as best understood, discussed above) wherein the sponge comprises a channel extending in a second direction across the entire diameter of the second surface of the sponge wherein the channel (Figures 4 and 6 shows the channel extending across the sponge body).
“a rim of a stemware and only the portion of the stemware adjacent the rim fits in the channel such that the sidewalls simultaneously make contact with the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” in view of the 112b above, this is viewed as functional language.
Jeanty fails to explicitly disclose wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel. (Paragraph [0023] discusses how different types of cleaning brushes to the handle for cleaning different types of bottles/glasses.)	Laird teaches a cleaning sponge wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel (Figure 2 Item 18).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the channel of Jeanty to include a channel with parallel walls as taught by Laird.  Such a  modification would elongate the existing channel of Jeanty.  Such a modification is viewed as a change in shape, which has been held to be within normal routine of one skilled in the art (MPEP 2144.04).  Such a modification would allow for the interior and exterior of a glass to be cleaned at the same time (Laird Column 1 Lines 69-71).  This would save time and effort of the user.
Regarding claim 7 (Currently Amended) Jeanty discloses an apparatus comprising: 
a handle (Item 3); and 
a sponge (Item 2) defined by a first surface a first surface (figure 2 top of page), a second surface (Figure 2 bottom of page) opposite the first surface, and side walls extending from the first surface to the second surface; 
wherein the handle is elongated having a first side and a second side (Figure 2 vertical), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle; and 
wherein the sponge comprises a channel extending in a second direction across the second surface of the sponge. “so only that a rim of a stemware and the portion of the stemware adjacent the stemware adjacent the rim fits in the channel such that the sidewalls of the channel are positioned on the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” In view of the 112b above, this is to be interpreted as functional language.
Jeanty fails to explicitly disclose the channel is rectangularly shaped (Paragraph [0023] discusses how different types of cleaning brushes to the handle for cleaning different types of bottles/glasses.)
Laird teaches a cleaning sponge wherein the channel is rectangular (Figure 2 Item 18).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the channel of Jeanty to include a channel with parallel walls as taught by Laird.  Such a  modification would elongate the existing channel of Jeanty.  Such a modification is viewed as a change in shape, which has been held to be within normal routine of one skilled in the art (MPEP 2144.04).  Such a modification would allow for the interior and exterior of a glass to be cleaned at the same time (Laird Column 1 Lines 69-71).  This would save time and effort of the user.
Response to Arguments
Applicant’s arguments, filed 9/12/2022, with respect to the rejection(s) of claim(s) 2 under 102 (Crosby us1394282) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeanty in view of Laird.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723